Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 29, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144944                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  RANDI GAGNON,                                                                                           Mary Beth Kelly
           Plaintiff-Appellee,                                                                            Brian K. Zahra,
                                                                                                                     Justices
  v                                                                SC: 144944
                                                                   COA: 303449
                                                                   Wayne CC Family Division:
  GARY GLOWACKI,                                                   06-660387-DP
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 6, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        MARILYN KELLY, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 29, 2012                       _________________________________________
           s0627                                                              Clerk